 In the Matter Of STANDARD-COOSA-THATCHER COMPANY, EMPLOYERandTEXTILE WORKERS UNION OF AMERICA, CIO, PETITIONERCase No. 1O-R--246SUPPLEMENTAL DECISIONANDORDERJune 19, 1947On April 17, 1947, pursuant to a Decision and Direction of Elec-tion 1 issued by the Board herein, an election by secret ballot was con-ducted under the direction and- supervision of the Regional Directorfor the Tenth Region (Atlanta, Georgia).Upon the conclusion ofthe election, a Tally of Ballots was furnished the parties in accordancewith the Rules and Regulations of the Board.The Tally showed that there were approximately 865 eligible votersand that 834 ballots were cast, of which 413 were for the Petitioner,409 were against the Petitioner, 6 were void, and 6 were challenged.The challenged ballots were sufficient in number to affect the results ofthe election.On April 23, 1947, the Employer filed with the Regional Directorobjections to conduct affecting the results of the election.Thereafter, in accordance with the Board's Rules and Regulations,the Regional Director conducted an investigation and issued and dulyserved upon the parties a Report of Challenges and Objections. Inhis report, the Regional Director recommended that the Objectionsbe overruled and that the challenges to five of the ballots be sustained,that the challenge to the remaining ballot be overruled, and that,inasmuch as the counting of the sixth challenged ballot could notaffect the election results, the Petitioner be certified as the collectivebargaining representative of the employees in the appropriate unit.Subsequently, the Employer filed Exceptions to the Regional Di-rector's report insofar as it recommended (1) overruling the Objec-tions, (2) sustaining the challenges to the ballots of employees AliceShelton, Carl A. Bailey, and Helen S. Machen and (3) certifying thePetitioner.1 73 N. L. R. B 123.74 NT. L.R. B., No 46.245 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have considered the Objections of the Employer, the RegionalDirector's Report on Challenges and Objections,the Exceptions filedthereto by the Employer and the entire record in the case.Upon thebasis of the foregoing,we find as follows :As to the Employer's ObjectionsThe Employer,in its Objections and in.its Exceptions to the Re-gional Director's Report, alleges in substance that: (1) the Petitionerpublicly predicted the decision and had advance information as to thedate upon which the Board's Decision and Direction of Election wouldbe issued;(2) the Employer was not given an opportunity to par-ticipate in the election arrangements,which,as originally made andas subsequently amended, were contrary to the terms and conditionsprescribed by the Board, and were a departure from the election pro-cedure established by the Board in the previous election held at theplant;(3) the Petitionerdistributeda circular"in a form identical asto type and on paper identical to thatQf the supplemental notices . . .from which it appeared that the Board was urging employees to onlyvote `Yes' in said election"; (4) employees were influenced to voteagainst the Employer by the fact that the election notice providedthat employees were to vote on their own time, and were required to"clock out" to vote; ,(5) employees who participated in the electionvoluntarily informed the Employer that they voted for the Petitioner"because they believed that the Government of the United Statesthrough the National Labor Relations Board, was anxious that theyvote `Yes"'; and (6) the circumstances and conditions relating to theelection "served to create an atmosphere of confusion, doubt and mis-interpretations so as to prevent there actually being a free electionand. free determination by its employees. . . ."With respect to the first contention, the Employer fails to indicatethe date on which the Petitioner gave advance publicity nor has itsubmitted proof that such publicity was actually given.All thatappears is that, on April 3, 1947, the Petitioner distributed a handbillcalling the meeting forApril 4, to "hear the N.L. R. B. Decision onthe S. C. T. Case." The Board's Decision herein was issued on April2, 1947, at which time copies were mailed to all the parties. The Peti-tioner's representative apparently learned of the issuance of the De-cision through its office in Nashville, Tennessee, on April 3, 1947, buthad no knowledge of its contents.A copy of the Decision was receivedby the Petitioner in its regular mail on the morning of April 4, 1947,in sufficient time to read therefrom at the meeting that day.Thereappears to be nothing in the background of the handbill of April 3,1947, or in the handbill itself to substantiate the Employer's positionand we find no merit in the Employer's first contention. STANDARD-COOSA-THATCHER COMPANY247The Employer's second contention rests on the assertion that theelection arrangements were determined by discussions between theBoard and the Petitioner's representatives, without affording theEmployer an opportunity to express its views. The Regional Directorreports that although the Petitioner requested that the polls be locatedin the Union Hall, and also requested certain changes in the votinghours, these requests were rejected by him.As to the date for holdingthe election, the Regional Director reports the following : The Board'sRegional Office contacted the Employer's counsel to inform him of theselection of April 17, as the date of the election.Upon learning thattheEmployer's counsel would not be available on that date, theRegional Director offered to change the date to April 16, 1947, butstated that, if the election was to be held on the latter date, electionnotices would have to be prepared that same day. It was decided thatthe election would proceed as scheduled for April 17, 1947, unlessEmployer's counsel or his representative advised the Regional Officeto the contrary.However, nothing further was heard by the RegionalDirector and the election was fixed for April 17, 1947.And although the Employer did not prevail as to effecting a changein the election date, the record discloses that the Employer did pre-vail with respect to the place for holding the election and did bringabout certain changes in polling hours.Thus, on April 11, 1947, arepresentative of the Employer visited the Board's offices in Wash-ington, D. C., for the purpose of requesting that the election be heldon the Employer's premises and that an adjustment be made in thevoting time to permit employees on the second and third shifts tovote more readily.Both requests were granted and on April 14,1947, the Board instructed its Regional Office to proceed with theelection on the basis of the revised arrangements.2With respectto the further assertion by the Employer that this election was defec-tive in that it constituted a departure from the election procedure ina prior' election at the plant, we perceive no need for comment. Itis clear that each election must be considered on its own merits.Ac-cordingly, we find no merit in this contention.As to the Employer's third contention, the facts disclose that onthe day of the election a circular was distributed by the Petitioner2The record discloses,in this connection,that on the same day the Chairman of theBoard,by wire, notified the Employer that its request as to voting location and pollinghours had been granted,and that the election"xoill proceed,however, as originally sched-uledon Wednesday, April 16,1947 "(Emphasis supplied)It is clear,however,upon thebasis of all the facts that there was no intention to change the date of the election andthat the reference to April 16,1947, was inadvertently made.Moreover,the primaryconsideration under these circumstances is whether the employees were actually givenadequate notice of the time and place of the election and sufficient opportunity to vote.The adequacy of this notice is clearly confirmed by the Tally of Ballots which reveals thatapproximately 96 percent of the employees in the appropriate unit cast ballots.SeeMatter of Gri/]in-Goodner Gioeery Company,73 N. L.R B 1332. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDgiving the details of the election and containing a sample ballot withan "X" in the blank space under the word "Yes." Contrary to thecontention of the Employer, however, we believe this circular wasneither identical nor similar to the official notice of election issuedby the Board. There was no resemblance as to format, lettering,or type of paper used. In addition, the circular did not have theusual captions which always appear on election notices.The con-trast between the election notice and the union circular is clearlyevident and does not indicate such an improper influencing of theemployees as is alleged by the Employer.3We, therefore., find nomerit in this contention.In connection with the Employer's fourth contention, there is noevidence to warrant the conclusion that the employees were influencedto vote against the Employer by the requirement that they vote ontheir own time, a procedure usually adhered to in Board elections.In any event, the Employer clearly negated the possibility of suchan effect by its preelection letter which it sent to each eligible voter,accusing the Petitioner of refusing to agree to election arrangementsthat would be "convenient for the employees."Moreover, it appearsthat the requirement that employees "clock out" was a requirementimposed by the Employer through its supervisory personnel and notby the Board.We, therefore, find that this contention isunmeritorious.As noted above, the fifth contention is that, employees who par-ticipated in the election voluntarily informed the Employer that theyvoted for the Petitioner "because they believed that the Governmentof the United States, through the National Labor Relations Board,was anxious that they vote 'Yes."'Apart from this mere assertion,the Employer submitted nothing along with its exceptions whichwould warrant a finding that a substantial and material issue hasbeen raised requiring a further investigation along these lines.Ac-cordingly, on the basis of the entire record, we conclude that'there isno merit to this contention.As to the Employer's final contention, there is no showing that theelection itself was in any way unfair to any employee or group,ofemployees.All employees who were eligible to vote were fully ad-vised of the time and place of the election and had ample opportunityto cast their ballot in secret.The Tally of Ballots speaks for itself;approximately 96 percent of the eligible voters cast ballots.We, therefore, find, in accordance with the recommendations ofthe Regional Director, that the Objections of the Employer do notraise substantial and material issues with respect to the election.Ac-cordingly, the said Objections will be overruled.3Matter ofArteraftHosiery Company,Meridian Division,73 N L R. B 808 STANDARD-COOSA-THATCHER COMPANY249As to the challenged ballotsIn his report, the Regional Director recommended that the chal-lenged ballots of the following employees be sustained : Margaret H.Pendergrass, Gladys M. Blansit, Alice Shelton, Carl A. Bailey, andHelen S. Machen. In addition, be recommended that the challenge asto James L. Wootten be overruled, but that his ballot not be opened,inasmuch as it could not affect the results of the election.The Employer excepts to the findings of fact and to the recommenda-tions of the Regional Director in his report as to Alice Shelton, CarlA. Bailey and Helen S. Machen, and to that much of the recommen-dation relating to James L. Wootten, which recommends that theballot of Wootten not be opened. In view of the fact that the excep-tions raise substantial and material issues with respect to the chal-lenged ballots of Alice Shelton, Carl A. Bailey, and Helen S. Machen,further information as to the functions, duties, and the circumstancesaffecting the employment status of these three employees is essentialbefore any final disposition can be made of their challenged ballots.Under these circumstances, we shall order that a further hearing inthis proceeding be held, and refer it to the Regional Director for theTenth Region, for the purpose of conducting such hearing on the issuesraised with respect to the challenged ballots of Alice Shelton, Carl A.Bailey, and Helen Machen.4ORDERAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Standard-Coosa-Thatcher Com-pany, Chattanooga, Tennessee :IT IS HEREBYORDEREDthat the Employer's Objections be, and theyhereby are, overruled.AND IT IS HEREBY FURTHER ORDERED that the record in this proceed-ing be, and it hereby is, reopened, and that a further hearing be heldfor the purpose of taking testimony to resolve the issues raised withrespect to the challenged ballots of Alice Shelton, Carl A. Bailey, andHelen S. Machen.MR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Supplemental Decision and Order.[See, infra,Second Supplemental Decision and Direction, 74 N. L.R. B. 1401.]4We find it unnecessary to pass upon the exception with respect to the ballot ofWootten until the issues concerning the challenged ballots of Shelton, Bailey,and Dlachenhave been resolved.